Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed April 20, 2022.  Claims 1, 8 and 15 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 reciting newly amended limitation “automatically populate a first portion of the selectable components of the plurality of selectable components to indicate a selection of a corresponding portion of the enterprise characteristics and the solution elements, the first portion of the selectable components being selected based at least in part on the plurality of operational goals, the current IT topology, and the proposed IT topology, a second portion of the selectable components remaining unselected” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. United States Patent Application Publication No.  2015/0100391 in view of Ramesh Babu United States Patent Application Publication No.  2015/0193709 further in view of Reeves United States Patent Application Publication No.  2009/0307171.

As per claim 1, Dasgupta teaches system for determining an information technology (IT) topology for an enterprise IT organization, the system comprising:
at least one computing device [embodied as a system (pp 0041)]; and
at least one application executable on the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least [visualization module (pp 0040)]:
generate enterprise profile data for an enterprise IT organization, the enterprise profile data comprising at least a plurality of operational goals and a current topology of the enterprise IT organization [obtain inputs (pp 0023-0024; 0028)];
determine a proposed IT topology for the enterprise IT organization based on the current IT topology and the plurality of operational goals [predict outcome (pp 0017, 0039)];
generate a user interface including a listing of enterprise characteristics and a listing of solution elements, the user interface including a plurality of selectable components that correspond to the enterprise characteristics and the solution elements [visualization module (pp 0016, 0038-0041); operational constraints (pp 0028)];
automatically populate selectable components of the plurality of selectable components that correspond to the plurality of operational goals, the current IT topology, and the proposed IT topology [outcome graph (pp 0029); produce action plan that specifies target levels (pp 0032)]; and
transmit the user interface to a client device [visualization module (pp 0040)].  
Dasgupta does not explicitly teach IT topology.  However, in analogous art, Ramesh Babu teaches IT topology [IT sourcing (pp 0063); IT service tower (pp 099-0101)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational goals of Dasgupta with IT topology of Ramesh Babu.  A person of ordinary skill in the art would have been motivated to do this to effectively manage IT sourcing.
Dasgupta does not explicitly teach automatically populate a first portion of the selectable components of the plurality of selectable components to indicate a selection of a corresponding portion of the enterprise characteristics and the solution elements, the first portion of the selectable components being selected based at least in part on the plurality of operational goals, the current IT topology, and the proposed IT topology, a second portion of the selectable components remaining unselected.
However, in analogous art, Reeves teaches automatically populate a first portion of the selectable components of the plurality of selectable components to indicate a selection of a corresponding portion of the enterprise characteristics and the solution elements, the first portion of the selectable components being selected based at least in part on the plurality of operational goals, the current IT topology, and the proposed IT topology, a second portion of the selectable components remaining unselected [populate chart with target values and a respective value displayed for each criteria (pp 0050); design criteria displayed simultaneously (pp 0050); based on design rule and target value, implementation determined, for example, implementation B is selected from implementations A-N which remain unselected to populate the chart (pp 0048-0049, pp 0060-0065)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically populate of Dasgupta with automatically populate first portion of selectable leaving remaining components unselected.   A person of ordinary skill in the art would have been motivated to do this to reduce time and cost for maintaining and upgrading computer systems by determining solutions for implementation patterns based on second set of target values (Reeves pp 0005-0006).


As per claim 2, Dasgupta in view of Ramesh Babu further in view of Reeves teaches system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: identify a deselection of a particular selectable component of the plurality of selectable components on the user interface; and modify the user interface to adjust one or more selections of a remaining portion of the plurality of selectable components based on the deselection [Dasgupta: inputs entered by a user are added or deleted (pp 0036, Figure 3, Figure 5)].  

As per claim 3, Dasgupta in view of Ramesh Babu further in view of Reeves teaches the system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: receive a plurality of user inputs from one or more other user interfaces rendered on the client device, the enterprise profile data being generated based on the plurality of user inputs [Dasgupta: inputs includes constraints and delivery outcomes (pp 0028, 0035-0036)].  

As per claim 4, Dasgupta in view of Ramesh Babu further in view of Reeves teaches e system of claim 3, wherein the one or more other user interfaces include a plurality of visual models associated with an IT solutions provider [Dasgupta: multi period action plan (pp 0032, 0034-0035)].  

As per claim 5, Dasgupta in view of Ramesh Babu further in view of Reeves teaches the system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: identify services and products associated with an IT solutions provider based on the proposed IT topology [Ramesh Babu: vendors (pp 0099)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational goals of Dasgupta with IT topology of Ramesh Babu.  A person of ordinary skill in the art would have been motivated to do this to effectively manage IT sourcing.

As per claim 6, Dasgupta in view of Ramesh Babu further in view of Reeves  teaches the system of claim 5, wherein, when executed, the at least one application causes the at least one computing device to at least: generate a summary of the services and the products related to the proposed IT topology, the summary including a plurality of selectable links corresponding to the services and the products, and wherein a user is redirected to a detail page corresponding to a respective service or a respective product in response to a selection of a given selectable link of the plurality of selectable links [Ramesh Babu: IT tower project is linked with GSA (pp 0092, 0100-0102)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational goals of Dasgupta with IT topology of Ramesh Babu.  A person of ordinary skill in the art would have been motivated to do this to effectively manage IT sourcing.

As per claim 7, Dasgupta in view of Ramesh Babu further in view of Reeves teaches the system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: identify a plurality of technical gaps based on a comparison of the current IT topology with the proposed IT topology; identify key performance indicator values for a plurality of key performance indicators based on a transitioning to the proposed IT topology; and generate another user interface that illustrates how the proposed IT topology impacts the enterprise organization according to a ranking of the key performance indicator values [Dasgupta: rank and validate KPI (pp 0029-0030, 0038-0040)].  

	Claims 8-20 are rejected under the same rationale as claims 1-7 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UZMA ALAM/Primary Examiner, Art Unit 2457